FILED
                              NOT FOR PUBLICATION                            DEC 28 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 SILVIANO RUIZ PEREZ,                             No. 06-74148

               Petitioner,                        Agency No. A079-586-741

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Silviano Ruiz Perez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
immigration judge’s (“IJ”) order denying his application for adjustment of status

and waiver under 8 U.S.C. § 1182(i). We dismiss the petition for review.

       We generally lack jurisdiction by statute to review the agency’s

discretionary decision to deny a waiver under 8 U.S.C. § 1182(i). See 8

U.S.C. § 1182(i)(2) (“No court shall have jurisdiction to review a decision on

action of the Attorney General regarding a waiver under paragraph 1”). Ruiz

Perez’s due process challenge does not amount to a colorable constitutional claim

that would invoke our jurisdiction. See Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005).

       We also lack jurisdiction to review Ruiz Perez’s contention of IJ bias

because he failed to raise that issue before the BIA and thereby failed to exhaust

his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (explaining that this court lacks jurisdiction to review contentions not raised

before the agency).

       PETITION FOR REVIEW DISMISSED.




RB/Research                               2                                     06-74148